     Case 2:20-cv-09303-AB-AGR Document 19 Filed 03/26/21 Page 1 of 1 Page ID #:210




 1
 2                                                                          JS-6
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
 9                         CENTRAL DISTRICT OF CALIFORNIA

10
      SARA OCHOA, and individual,              ) CASE NO. 2:20-CV-09303-AB (AGRx
11                                             ) Assigned to Hon. André Birotte, Jr.
12                      Plaintiff,             ) Magistrate Alicia G. Rosenberg
                                               )
13                                             )
                   v.
                                               ) ORDER RE DISMISSAL OF
14
                                               ) ENTIRE ACTION
      CITY OF LOS ANGELES, et al.
15                                             )
                                               )
16                      Defendants.            )
17                                             )
                                               )
18
19          Based on the stipulation of the parties, and GOOD CAUSE appearing therefore,
20 IT IS HEREBY ORDERED that the above-entitled action is hereby dismissed in its
21 entirety, without prejudice. Each party to bear their own attorneys’ fees and costs.
22          IT IS SO ORDERED.
23
24 DATED: March 26, 2021                  ____________________________________
                                          HONORABLE ANDRÉ BIROTTE, JR.
25                                        UNITED STATES DISTRICT COURT JUDGE
26
27
28

                                              1
